Exhibit 10.2

CHARLES RIVER LABORATORIES INTERNATIONAL, INC.

2007 INCENTIVE PLAN

PERFORMANCE AWARD AGREEMENT (the “Award Agreement”)

This Performance Award (the “Award”) is granted as of                         by
Charles River Laboratories International, Inc. (the “Company”) to
                        (the “Participant”) on the terms and conditions as set
forth in this Award Agreement and in the 2007 Incentive Plan (the “Plan”).  All
capitalized terms used herein shall have the meaning specified in the Plan,
unless another meaning is specified herein.

In accordance with this grant, and as a condition thereto, the Company agrees as
follows:

SECTION 1.           Performance Award; Performance Period; Date of Grant.

Target Award:

               Performance Awards
(the “Target Award”)

 

 

Performance Period:

               through and ending on

(the “Performance Period”)

 

 

Date of Grant:

 

 

SECTION 2.           Nature of Award.  The Target Award represents the
opportunity to receive a future payment equal to a number of shares of Company
common stock, par value $0.01 per share (the “Shares”), to be delivered in the
form of restricted and unrestricted stock, as are earned in accordance with
Section 3 and Section 4 of this Award Agreement.

SECTION 3.           Determination of Number of Shares Earned.  The number of
Performance Shares earned as of the end of the Performance Period, if any, shall
be determined as follows:

# of Shares = Payout Percentage x Target Award

The “Payout Percentage” shall be determined by the Compensation Committee of the
Board of Directors of the Company (the “Administrator”) in its sole discretion
based on the Performance Criteria set out in Appendix I hereto.  The Payout
Percentage may be as low as 0%, or as high as 125%.  The Administrator shall
make the determination of the Payout Percentage, and grant the Final Awards, if
any, at a meeting of the Administrator to occur in the first calendar quarter in
the year following the date this Award is granted; provided, however, that the
Administrator has the discretion to make such determination and/or grant of
Final Awards at such time or times as it deems acceptable in the sole discretion
of the Administrator.

SECTION 4.           Payment of Performance Shares.  The Performance Shares
payable to a Participant as determined by the Payout Percentage calculated
pursuant to Section 3 shall be as follows:

·                  one-half (1/2) of the Performance Shares will be paid in the
form of Stock (without any restrictions thereupon); and

·                  one-half (1/2) of the Performance Shares will be paid in the
form of Restricted Stock.

The Performance Shares granted in the form of Restricted Stock will have a
vesting term of one (1) year from the date of grant and otherwise be subject to
the reasonable and customary terms and conditions of the Company’s Restricted
Stock Awards generally, as will be set forth in an actual Restricted Stock
Award.  Restricted Stock


--------------------------------------------------------------------------------


Awards issued to Participants in accordance with this Section shall be issued as
soon as reasonably practicable following the date of determination of Final
Awards by the Administrator and in accordance with Section 4.e.(4) of the Plan.

SECTION 5.           Termination of Employment.

(a)           If the Participant’s employment with the Company is terminated by
the Company or by the Participant (other than by the death of the Participant),
the provisions of Section 4.e.(5-6) of the Plan shall govern.

(b)           If the Participant’s employment with the Company is terminated by
reason of death prior to the end of the Performance Period, the provisions of
Sections 4.e.(5) and 4.e.(7) of the Plan shall govern.

(c)           For purposes of the Plan and the Award Agreement, a transfer of
employment from the Company to any subsidiary of the Company or vice versa, or
from one subsidiary to another, shall not be considered a termination of
employment.

SECTION 6.           Other Changes.

(a)           If a Participant is promoted by the Company during the Performance
Period applicable to this Award, the provisions of Section 4.e.(8) of the Plan
shall govern.

(b)           If the Performance Criteria set forth in Appendix I are based on
the performance of a specific business segment, unit or portion thereof, and
that portion is sold or otherwise disposed or reorganized or the Participant is
transferred to another portion of the Company prior to the end of the
Performance Period, the Award granted to such Participant with respect to such
Performance Period shall be reduced pro rata based on the number of months
remaining in the Performance Period after the month of such event; provided,
however, that the Participant remains employed by the Company following such
sale, disposition,  reorganization or transfer.  The Final Award for such
Participant shall be determined by the Administrator (1) on the basis of the
performance levels established for such award (including any minimum performance
level, if applicable) and the performance level achieved, in the case of a sale,
disposition, or reorganization of the applicable portion of the business segment
or unit, through the end of the fiscal year during which such event occurs and,
in the case of a transfer of the Participant, through the end of the performance
period and (2) in the discretion of the Administrator, on the basis of
individual performance during the applicable period.  In addition, in any such
case, the Administrator may, in its discretion, further adjust such award upward
as it may deem appropriate and reasonable.  In the event that the Participant
does not remain employed by the Company following such sale, disposition,
reorganization or transfer, then this Award shall be immediately cancelled
pursuant to and subject to the provisions of  Sections 4.e.(5-6) of the Plan.

SECTION 7.           Tax Withholding.  Pursuant to paragraph 4.a.(6) of the
Plan, the Administrator shall have the power and the right to deduct or
withhold, or require the Participant to remit to the Company, an amount
sufficient to satisfy any federal, state, local or other taxes required by
applicable law to be withheld with respect to payment of the Award.

SECTION 8.           No Employment Commitment; Rights as a Shareholder.  Nothing
herein contained or contained in the Plan shall be deemed to be or constitute an
agreement or commitment by the Company to continue to employ the Participant for
the period within which this Performance Award may be earned or exercised.  The
Participant acknowledges and agrees that his or her employment with the Company
shall remain on an “at will” basis and that the Company may terminate the
employment of the Participant with our without cause at any time.  The
Participant shall have no rights as a shareholder with respect to the Shares
subject to the Performance Award until the Shares with respect to the
Performance Award have been issued.

SECTION 9.           Periodic Updates.  From time to time, as the Company and/or
the Administrator may request, the Participant shall report as to the progress
he or she is making towards satisfaction of the Performance Criteria set forth
on Appendix I hereto (including, without limitation, an estimation of
Participant’s then-current belief as to whether the Performance Criteria will be
satisfied by the conclusion of the Performance Period).

2


--------------------------------------------------------------------------------


SECTION 10.         Transferability.  This Performance Award is not transferable
by the Participant otherwise than by will or the laws of descent and
distribution.

SECTION 11.         Ratification of Actions.  By accepting the Award or other
benefit under the Plan, the Participant and each person claiming under or
through him or her shall be conclusively deemed to have indicated the
Participant’s acceptance and ratification of, and consent to, any action taken
under the Plan or the Award by the Company, the board or the Administrator.  All
decisions or interpretations of the Company, the Board and the Administrator
upon any questions arising under the Plan and/or this Award Agreement shall be
binding, conclusive and final on all parties.  In the event of any conflict
between any provision of the Plan and this Award Agreement, the terms and
provisions of the Plan shall control.

SECTION 12.         Notices.  Any notice hereunder to the Company shall be
addressed to its office, 251 Ballardvale Street, Wilmington, MA  01887,
Attention: Corporate Executive Vice President, Human Resources & Chief
Administrative Officer, and any notice hereunder to the Participant shall be
addressed to him or her at the address specified on the Award Agreement, subject
to the right of either party to designate at any time hereafter in writing some
other address.

SECTION 13.         Entire Agreement; Governing Law.  The Plan and this Award
Agreement constitute the entire agreement with respect to the subject matter
hereof and supersede in their entirety all prior undertakings and agreements of
the Company and you with respect to the subject matter hereof.  This Award
Agreement may not be modified in a manner that is materially adverse to your
interest except by means of a writing signed by the Company and you.  This Award
Agreement is governed by the internal substantive laws but not the choice of law
rules of Delaware.

YOU ARE HEREBY INFORMED THAT THIS AWARD IS SUBJECT TO ALL TERMS AND CONDITIONS
OF THE PLAN, A COPY OF WHICH IS ATTACHED HERETO.  YOU ARE HEREBY INFORMED THAT
ALL DECISIONS OR INTERPRETATIONS OF THE ADMINISTRATOR UPON ANY QUESTIONS ARISING
UNDER THE PLAN OR THIS AWARD AGREEMENT ARE FINAL, BINDING AND CONCLUSIVE.

SECTION 14.         Financial Statements.  The Company’s most recent Annual
Report to Shareholders containing the Company’s audited financial statements for
the last three (3) years and its Annual Report on Form 10-K is available on the
Company’s website at http://www.criver.com.

SECTION 15.         Provisions of the Plan.  This Award is subject to the terms
and provisions of the 2007 Incentive Plan, a copy of which is attached hereto
and additional copies of which are available upon request by Participant. 
Information about the Plan, subsequent to its approval by the shareholders of
the Company at the 2007 Annual Meeting of shareholders, will also be included in
the Prospectus for the Plan, which will be available on the Company’s Intranet
site.

SECTION 16.         Shareholder Approval of the Plan.  This Award is subject to
the subsequent approval of the Plan by the shareholders of the Company at the
2007 Annual Meeting of shareholders.  In the event the shareholders do not
approval the Plan at the Annual Meeting, this Award shall automatically cancel
and, in such circumstance, the Administrator will provide Participant with a
similar award under one or more of the Company’s existing shareholder-approved
equity incentive plans, preserving the rights and features of this Award
Agreement to the fullest extent possible.  The Participant acknowledges that any
replacement award may not completely replicate the rights and provisions of this
Award Agreement which were contingent upon the 2007 Incentive Plan, and material
changes from the terms herein may be required in any such substitute award.

3


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Company has caused this Award to be executed under its
corporate seal by its duly authorized officer.

 

CHARLES RIVER LABORATORIES
INTERNATIONAL, INC.

 

 

 

 

 

 

 

 

James C. Foster
Chairman, President & CEO

 

 

 

 

 

 

 

 

DATE:

 

 

4


--------------------------------------------------------------------------------


Appendix I to Performance Award Agreement

Participant:

Title:

Salary Grade:

Target Award:                       Performance Awards

Date of Grant:

Performance Criteria:

5


--------------------------------------------------------------------------------